 Case 18-17604-mdc         Doc 66-2 Filed 08/24/20 Entered 08/24/20 17:26:59               Desc
                               Proposed Order Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 18-17604
Ross E. Baker                           : Chapter 13
                                        : Judge Magdeline D. Coleman
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
Fargo Auto                              : September 22, 2020 at 10:30 a.m.
                               Movant, :
       vs                               :
                                        : U.S. Bankruptcy Court
Ross E. Baker                           : 900 Market Street, Courtroom #2
Meaghan Maureen Baker                   : Philadelphia, PA, 19107
                                        :
William C. Miller, Esq.
                              Respondents.


   ORDER GRANTING MOTION FOR RELIEF FROM STAY (DOCKET NUMBER
        _________________) REGARDING 2014 FORD FOCUS WITH VIN
                            1FADP3K20EL317849

       This matter came before the Court on the Motion for Relief from Stay and the Co-Debtor

Stay (the "Motion") filed by Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto ("Creditor")

(Docket __________________).

       Creditor has alleged that good cause for granting the Motion exists, and that Debtor, Co-

Debtor, counsel for the Debtor and Co-Debtor, the Chapter 13 Trustee, and all other necessary

parties were served with the Motion, and with notice of the hearing date on the Motion. No party

filed a response or otherwise appeared in opposition to the Motion, or all responses have been

withdrawn. For these reasons, it is appropriate to grant the relief requested.




20-015317_KKC
 Case 18-17604-mdc          Doc 66-2 Filed 08/24/20 Entered 08/24/20 17:26:59                    Desc
                                Proposed Order Page 2 of 2



       IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

imposed by § 362 and § 1301 of the Bankruptcy Code is terminated with respect to the Creditor,

its successors, and assigns.

       Creditor is hereby permitted to take any and all actions necessary to accelerate the balance

due on the Contract, to sell the Collateral in accordance with state law, to apply the net proceeds

to the Contract, and to otherwise exercise its contractual and state law rights as to the Collateral.

       IT IS FURTHER ORDERED that the Chapter 13 Trustee shall discontinue all payments

to Creditor on its claim under the Chapter 13 Plan filed by the Debtor(s). Creditor is directed to

file a report of sale promptly following liquidation of the 2014 Ford Focus with the Vehicle

Identification Number 1FADP3K20EL317849 (the "Collateral") if any excess proceeds are

received. Should Creditor seek to file any unsecured deficiency claim, Creditor shall do so no

later than 90 days after this Order is entered. If the Collateral has not been liquidated, the

deficiency claim is to be estimated.



Date: ______________________________                ______________________________
                                                    Judge Magdeline D. Coleman
                                                    United States Bankruptcy Judge




20-015317_KKC
